Case held, decision reserved and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: Defendant appeals from a judgment convicting him, after a jury trial, of aggravated unlicensed operation of a motor vehicle in the second degree and failure to signal. As the People concede, County Court erred in summarily denying that part of defendant’s omnibus motion seeking to suppress statements made by defendant and evidence obtained from him without conducting a combined Huntley and probable cause hearing. The affidavits submitted in support of that mo*1129tion were sufficient to warrant a hearing (see, People v High-tower, 85 NY2d 988; People v Mendoza, 82 NY2d 415). Thus, we hold the case, reserve decision and remit this matter to Onondaga County Court for a combined Huntley and probable cause hearing to be conducted before a different Judge. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Aggravated Unlicensed Operation Motor Vehicle, 2nd Degree.) Present—Denman, P. J., Pine, Fallon, Balio and Boehm, JJ.